                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ISSAC MCBRIDE                                                                        PLAINTIFF

v.                               Case No. 4:17-cv-00378-KGB

ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                                                     DEFENDANT

                                         JUDGMENT

       This matter came for trial by jury on the 22nd day of January, 2019. Plaintiff Issac McBride

appeared with his attorney Austin Porter, Jr. Defendant Arkansas Department of Human Services

appeared through its representative Carmen Mosley-Sims and its attorneys Robert James and

Christine Cryer. All parties announced ready for trial. A jury of twelve was selected and sworn.

One juror was excused by the Court on January 24, 2019.

       On January 25, 2019, the jury returned a verdict as follows:
                                        VERDICT FORM

Note:          Complete Question 1 by writing in the name required by your verdict.


        Question 1: On the race discrimination claim of Issac McBride, we find in favor of

        ________________Defendant Arkansas Department of Human Services_________
        Plaintiff Issac McBride or Defendant Arkansas Department of Human Services

Note:          Answer Question 2 only if the above finding is in favor of Issac McBride. If the
               above finding is in favor of the Arkansas Department of Human Services, have your
               foreperson sign and date form because you have completed your deliberations on
               this claim.


        Question 2: Has it been proved that the Arkansas Department of Human Services would
        have terminated Issac McBride regardless of his race?

                              ______ Yes                   ______ No
                              (Mark an “X” in the appropriate space)

Note:          Complete Question 3 only if your answer to Question 2 is “no.” If you answered
               “yes” to Question 2, have your foreperson sign and date this form because you
               have completed your deliberation on this claim.

        Question 3:

        We find Issac McBride’s lost wages through the date of this verdict to be:

        $_______________ (stating the amount or, if none, write the word “none”).

        We find Issac McBride’s other damages, excluding lost wages, to be:

        $________________ (stating the amount or, if you find that Issac McBride’s damages do
        not have a monetary value, write in the nominal amount of One Dollar ($1.00).



                                                     ____/s/_Rosie A. Coleman____
                                                            Foreperson

Dated: ___January 25, 2019___


                                                2
       Judgment is therefore entered in favor of defendant Arkansas Department of Human

Services and against plaintiff Issac McBride.

       It is so ordered this 25th day of January, 2019.


                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 3
